Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 15 August 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur Le Président 
                     
                     Philada 15 août 1808.
                  
                  Permettés moi de vous rapeller que C’est a une Lettre d Introduction du Respectable Marquis De la fayette en 1787 que je dois L honneur de vous connoitre. J’ai Celui de Correspondre avec vous continuement depuis ce tems. Votre Lettre du. . .  de la susdite année et plusieurs autres sont des preuves de L’attachement que j’ai toujours porté a Votre Pays. cet attachement a Eu pour moi des Consequences funestes quant a ma fortune. car Je me trouve dèpouillé presque Entierement des 5277. acres de terre en Kentucky, par Contrat signé a paris en Votre présençe, que j’ai payées alors En numèraire 
                     par six mille & qques Dollars aux quels Joignant les intérest a 6 pr Cent depuis 20 ans forment un Capital de 14 a 15 Mille Dollars en comptant les fraix de Procès, d Enregistrement, taxes &c &c a l occasion de ces terres—La Banqueroute de Swanwick, m’a Emporté Environ 15 Mille dollars. Je pers donc dans ce pays une somme de 30 Mille dollars, non compris 10 Mille que j y ai Depènsés de plus que je n’aurois fait en françe par les Loyers &c dont Le prix est plus que Double.—Excusés ces Details que je crois nècessaires pour vous interesser a mon sort.
                  Mes travaux littéraires dans une Branche Essentielle de L’Economie politique, L’Agriculture, m’ont merité de La part de mon Gouvernement, sans que je l’aye Sollicité, Le titre de Correspondant du Gouvernement français, (pour l’Agriculture) dans les E.U.
                  Le Museum d’hist: Nat: de Paris, a Egalement correspondu avec moi et a fait mention publique de mes Envois dans ses Annales imprimées.—L’Academie des sciences de Marseille m’a Elu membre de cette Compagnie En der Lieu.
                  Enfin trois Conseillers d’Etat m’ont fait L honneur de m’Ecrire et notamment Celui qui Dirige L’instruction publique en france. Le Conseiller d Etat, Prèfet de mon Dèpartement, dans une Lettre de plusieurs pages fo. m’invite a rentrer en françe et termine sa Lettre par ces paroles remarquables “Puissent des donneés aussi Consolantes vous ramener dans votre Patrie: vous concourerés au Bien public par vos Lumiéres, et vous partagerés la félicité de tous en vous rendant utile. Je fais personnellement des Vœux pour qu’un promt retour vous rende au sol qui vous a vu naître. J ay L honneur &c”—
                  Cette invitation honorable de la part d’un des principaux membres du Gouvernement (aujourd hui du Conseil d’Etat privé) m’Engage a renoncer a mes terres, En ce pays, et a retourner en françe mais L Embargo s’y oppose.
                  J’ai ont dire que vous projettés d Envoyer au Museum de Paris un Squelette Complet du Mammoth. J’ignore si ce bruit est fondé; mais s’il est réel je rèclamerois vos Bontés pour le prèsenter de votre part en françe comme Correspondant de son Muséum. Je presume que le passâge seroit dans un des Bâtimens des E:U:
                  On m’assure que vous avés dèja accordé cette même faveur au Botaniste Michaux Envoyé par L’Administration forestiére qui n’est qu’une des Branches Latérales du Gouvernement francais, pour recueillir des Graines d’arbres. ce botaniste etant a paris a obtenu de la susdite administration des appointemens suffisans, que je n’ai pas, parceque Le Ministre m’a fait L honneur de me traiter en Savant, non en commissionaire. L’Etat de ma fortune m’eut fait une Loi de Les acçepter, même de les Demander. Mais les Dépenses d’une Guerre qui Embrasse toute L’Europe m’ont paru une Circonstance dèfavorable. Je vous prie donc de vouloir bien avoir Egard a ma Demande.
                  Veuillés Etre persuadé de toute ma reconnoissance ainsi que du respectueux, autant qu’ançien Attachement avec lequel J ay Lhonneur d Etre 
                  Monsieur Le President, Votre tres humble & Devoué Serviteur
                  
                     De Lormerie 
                     
                     Post office
                  
                  
                     P.S. a L’appui de mes assertions J ay L honneur de vous remettre cy jointe une Lettre du Directeur du Museum D hist: Nat: a Paris, laquelle Je vous prie de vouloir bien me renvoÿer avec votre rèponse—
                  
               